DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US Pub. 2016/0005557)(hereinafter Mizutani)
Regarding claim 1, Mizutani discloses a computer interface system, (Mizutani, Fig. 1 and Abstract; A keyboard device is disclosed; ¶0025; FIG. 1 is a diagram of a laptop PC 10 to which a keyboard device according to a preferred embodiment of the present invention is applied.)
comprising: a processor; a keyboard in electronic communication with the processor, (Mizutani, Fig. 5 and Abstract; The keyboard device includes a … controller; ¶0036; The keyboard controller 40 detects the position of the key top 24, based on the voltage detected by the film sensor 32 and applies a voltage for generating a repulsive force corresponding to the position of the key top 24 to the film actuator 31; ¶0042; a method for controlling the repulsive force of the film actuator 31 by the keyboard controller 40. The keyboard controller 40 repeatedly performs the processing)
the keyboard comprising: a first key mechanism comprising a first keycap (Mizutani, Fig. 2 and ¶0027; keyboard device equipped with a plurality of keys (key switches) 22… a key top 24 constituting an operation surface of each key 22.)
and a first actuator; (Mizutani, Fig. 4 and ¶0032; The film actuator 31 applies a repulsive force (biasing force) in the direction to return the key top 24 to its original position when the key top 24 is depressed.)
and a second key mechanism comprising a second keycap and a second actuator; (Mizutani, Fig. 1 and ¶0027; keyboard device equipped with a plurality of keys (key switches) 22)
and a memory device in electronic communication with the processor,  the memory device storing instructions, wherein, upon receipt of the instructions from the memory device, (Mizutani, Fig. 5 and ¶0037; The keyboard controller 40 is equipped with a key top position calculating table 40a, a force curve table 40b, and a film actuator characteristic table 40c. The key top position calculating table 40a is a table that defines the relationship between the detected voltage of the film sensor 32 and the position (or height) of the key top 24. The force curve table 40b is a table that defines the relationship between the position of the key top 24 and the repulsive force generated by the film actuator 31; Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24)
the processor is configured to: detect a signal from the first key mechanism; determine a user objective from the signal; adjust a first feedback force applied by the first actuator to the first key mechanism based on the user objective; (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.)
adjust a second feedback force applied by the second actuator to the second key mechanism based on the user objective. (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.)
Regarding claim 6, Mizutani discloses wherein the first actuator comprises at least one of a motor, an electroactive polymer, a damper, or a magnet. (Mizutani,  ¶0033; the film actuator 31 has, for example, a structure made by binding two of a piezoelectric polymer 31a and a non-piezoelectric film 31b such as a PET film together)
Regarding claim 7, Mizutani discloses wherein the second actuator comprises at least one of a motor, an electroactive polymer, a damper, or a magnet. (Mizutani,  ¶0033; the film actuator 31 has, for example, a structure made by binding two of a piezoelectric polymer 31a and a non-piezoelectric film 31b such as a PET film together)
Regarding claim 8, Mizutani discloses wherein application of the first feedback force follows a first force-displacement function. (Mizutani, Fig. 5 and ¶0037; The keyboard controller 40 is equipped with a key top position calculating table 40a, a force curve table 40b, and a film actuator characteristic table 40c. The key top position calculating table 40a is a table that defines the relationship between the detected voltage of the film sensor 32 and the position (or height) of the key top 24. The force curve table 40b is a table that defines the relationship between the position of the key top 24 and the repulsive force generated by the film actuator 31; Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24)
Regarding claim 9, Mizutani discloses wherein application of the second feedback force follows a second force-displacement function. (Mizutani, Fig. 5 and ¶0037; The keyboard controller 40 is equipped with a key top position calculating table 40a, a force curve table 40b, and a film actuator characteristic table 40c. The key top position calculating table 40a is a table that defines the relationship between the detected voltage of the film sensor 32 and the position (or height) of the key top 24. The force curve table 40b is a table that defines the relationship between the position of the key top 24 and the repulsive force generated by the film actuator 31; Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Ciesla et al. (US Pub. 2012/0032886 A1)(hereinafter Ciesla)
Regarding claim 2, Mizutani does not disclose wherein determining the user objective comprises determining an anticipated input, wherein at least one of the first feedback force and the second feedback force are adjusted to guide a user to the anticipated input.  Ciesla, in the same field of endeavor, however, discloses the limitation. (Ciesla, Fig. 1 and  Abstract; A subsequent key input is predicted (S140) when a user provides an input through the keyboard. The volume of fluid is manipulated to deform the set of particular regions into types of formations corresponding to predicted and unpredicted key inputs (S150).) Consequently, it would have been obvious for a person of ordinary skill in the art, to implement the  with the known technique of “determining an anticipated input…adjusted to guide a user to the anticipated input,” as taught by Ciesla in order to assist the user inputting their desired input. (Ciesla, ¶0005)
Regarding claim 3, Ciesla discloses wherein the anticipated input comprises a word or phrase. (Ciesla, ¶0014; allowing the user to provide text input through the keyboard Step S130, predicting a subsequent key input when a user provides an input through the keyboard; ¶¶0025-0026; …in the variation of the tactile interface layer 100 that provides a text keyboard to be used to input English, for an input of the letter "t," the subsequent input of the letter "h" would be assigned a substantially high rank and would be provided as a predicted subsequent key because of the number of possible words that begin with the letters "th”...)
Regarding claim 4, Ciesla discloses wherein the first feedback force and the second feedback force comprise different force values. (Ciesla, Fig. 1 and  Abstract; A subsequent key input is predicted (S140) when a user provides an input through the keyboard. The volume of fluid is manipulated to deform the set of particular regions into types of formations corresponding to predicted and unpredicted key inputs (S150).)
Regarding claim 5, Ciesla discloses wherein determining the user objective comprises detecting an unintentional user input, wherein at least one of the first feedback force and the second feedback force are adjusted to reduce repetition of the unintentional user input. (Ciesla, Fig. 1 and  Abstract; A subsequent key input is predicted (S140) when a user provides an input through the keyboard. The volume of fluid is manipulated to deform the set of particular regions into types of formations corresponding to predicted and unpredicted key inputs (S150).)

Claim 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Birnbaum et al. (USP 9,501,149 B2)(hereinafter Birnbaum)
Regarding claim 10, Mizutani discloses a computer interface system, (Mizutani, Fig. 1 and Abstract; A keyboard device is disclosed; ¶0025; FIG. 1 is a diagram of a laptop PC 10 to which a keyboard device according to a preferred embodiment of the present invention is applied.)
comprising: a processor; a keyboard in electronic communication with the processor, (Mizutani, Fig. 5 and ¶0036; The keyboard controller 40 detects the position of the key top 24, based on the voltage detected by the film sensor 32 and applies a voltage for generating a repulsive force corresponding to the position of the key top 24 to the film actuator 31)
 the keyboard including: an actuator; and a keycap linked to the actuator; (Mizutani, Fig. 4 and ¶0032; The film actuator 31 applies a repulsive force (biasing force) in the direction to return the key top 24 to its original position when the key top 24 is depressed.)
and a memory device in electronic communication with the processor, the memory device storing instructions, wherein, upon receipt of the instructions from the memory device, (Mizutani, Fig. 5 and ¶0037; The keyboard controller 40 is equipped with a key top position calculating table 40a, a force curve table 40b, and a film actuator characteristic table 40c. The key top position calculating table 40a is a table that defines the relationship between the detected voltage of the film sensor 32 and the position (or height) of the key top 24. The force curve table 40b is a table that defines the relationship between the position of the key top 24 and the repulsive force generated by the film actuator 31; Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24)
the processor is configured to: receive a user input at the keycap; (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.)
provide a signal to the actuator in response to user input to the keycap, the signal causing the actuator to apply a feedback force to the keycap (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.) corresponding to the user identity. 
Mizutani does not disclose detecting a user identity and therefore does not disclose determine a user identity based on the user input at the keycap… to apply a feedback force to the keycap corresponding to the user identity. Birnbaum, in the same field of endeavor as Mizutani, however, discloses the limitations. (Birnbaum, Col. 16, Line 41-Col. 17, Line 2; the haptic effect that is generated by the actuator can cause the device to deform based on one or more characteristics of the user identified from the detected electrical conductance of the skin of the user.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Mizutani with the known technique of detecting a user identity, as taught by Birnbaum, in order to provide the haptic effects based on an identified user. (Birnbaum,  Col. 16, Line 41-Col. 17, Line 2) 
Regarding claim 11, Mizutani discloses, wherein the user input comprises at least one of a force applied to the keycap during the user input, a direction of the user input, or a velocity of the user input. (Mizutani,  Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24; ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.)
Regarding claim 12, Birnbaum discloses wherein the user identity corresponds to a registered identity. (Birnbaum, Col. 16, Line 41-Col. 17, Line 2; the haptic effect that is generated by the actuator can cause the device to deform based on one or more characteristics of the user identified from the detected electrical conductance of the skin of the user.)
Regarding claim 13,  Birnbaum discloses, wherein the user identity corresponds to a personal identity. (Birnbaum, Col. 16, Line 41-Col. 17, Line 2; the haptic effect that is generated by the actuator can cause the device to deform based on one or more characteristics of the user identified from the detected electrical conductance of the skin of the user.)
Regarding claim 14, Mizutani discloses, wherein the user input is provided multiple keycaps. (Mizutani, Fig. 1 and Abstract; A keyboard device is disclosed; ¶0025; FIG. 1 is a diagram of a laptop PC 10 to which a keyboard device according to a preferred embodiment of the present invention is applied.)
Regarding claim 15, Mizutani discloses, further comprising a position sensor, wherein the user input is a displacement of the keycap sensed by the position sensor. (Mizutani,  Fig. 5 and Abstract; a position sensor…The controller applies a voltage to the film actuator in order to generate a repulsive force corresponding to the position of the key top detected by the position sensor; ¶0035; The position sensor 32 is for detecting the position of the key top 24)
Regarding claim 16,  Mizutani discloses, a computer interface system, (Mizutani, Fig. 1 and Abstract; A keyboard device is disclosed; ¶0025; FIG. 1 is a diagram of a laptop PC 10 to which a keyboard device according to a preferred embodiment of the present invention is applied.)
comprising: a processor; a keyboard in electronic communication with the processor, (Mizutani, Fig. 5 and ¶0036; The keyboard controller 40 detects the position of the key top 24, based on the voltage detected by the film sensor 32 and applies a voltage for generating a repulsive force corresponding to the position of the key top 24 to the film actuator 31)
the keyboard including: an actuator; and a keycap linked to the actuator; (Mizutani, Fig. 4 and ¶0032; The film actuator 31 applies a repulsive force (biasing force) in the direction to return the key top 24 to its original position when the key top 24 is depressed.)
and a memory device in electronic communication with the processor, the memory device storing instructions, wherein, upon receipt of the instructions from the memory device, (Mizutani, Fig. 5 and ¶0037; The keyboard controller 40 is equipped with a key top position calculating table 40a, a force curve table 40b, and a film actuator characteristic table 40c. The key top position calculating table 40a is a table that defines the relationship between the detected voltage of the film sensor 32 and the position (or height) of the key top 24. The force curve table 40b is a table that defines the relationship between the position of the key top 24 and the repulsive force generated by the film actuator 31; Fig. 6 and ¶0039; the shape of the force curve can be arbitrarily set, programmed. The force carve table 40b may change the force curve in the direction to depress the key top 24 and the direction to return the key top 24 or may reduce the repulsive force in the direction to return the key top 24 more than that in the direction to depress the key top 24)
the processor is configured to: receive a user input; (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.)
and provide a signal to the actuator in response to receiving the user input, the signal causing the actuator to vary a feedback force to the keycap, (Mizutani, Fig. 6 and ¶0040; As the key top 24 is pressed, the repulsive force of the film actuator 31 gradually increases (b). The repulsive force is at the peak (c) in, for example, a position where the key switch assumes a state of ON.) corresponding to the user identity. 
Concerning determine a user identity based on the user input… the feedback force corresponding to the user identity, Mizutani does not disclose detecting a user identity and therefore does not disclose determine a user identity based on the user input… the feedback force corresponding to the user identity. Birnbaum, in the same field of endeavor as Mizutani, however, discloses the limitations. (Birnbaum, Col. 16, Line 41-Col. 17, Line 2; the haptic effect that is generated by the actuator can cause the device to deform based on one or more characteristics of the user identified from the detected electrical conductance of the skin of the user.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Mizutani with the known technique of detecting a user identity, as taught by Birnbaum, in order to provide the haptic effects based on an identified user. (Birnbaum,  Col. 16, Line 41-Col. 17, Line 2) 
Regarding claim 17, Mizutani discloses wherein: the keycap is a first keycap and the keyboard includes a set of keycaps; the actuator is a first actuator of a set of actuators, each keycap of the set of keycaps linked to a respective actuator of the set of actuators; (Mizutani, Fig. 1 and Abstract; A keyboard device is disclosed; ¶0025; FIG. 1 is a diagram of a laptop PC 10 to which a keyboard device according to a preferred embodiment of the present invention is applied.)
and the processor determines the user identity based on user input received at two or more keycaps of the set of keycaps. (Birnbaum, Col. 16, Line 41-Col. 17, Line 2; the haptic effect that is generated by the actuator can cause the device to deform based on one or more characteristics of the user identified from the detected electrical conductance of the skin of the user.)

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Birnbaum in view of Jiang et al. (US Pub. 2019/0073457 A1)(hereinafter Jiang).
Regarding claim 18, while Birnbaum discloses determining the user identity, Birnbaum does not specifically disclose determines the user identity based on an amount of force applied and therefore does not disclose wherein the processor determines the user identity based on an amount of force applied to the keycap. Jiang, in the same field of endeavor, however, discloses the limitation. (Jiang, Abstract;  … a model training module and a user identity authentication module; the user data acquisition module is responsible for acquiring time sequence information, pressure and contact area information; the data preprocessing module is responsible for acquiring data, … the model training module is responsible for analysing input patterns and establishing models; and the user identity authentication module is for performing model calculation to new to-be-detected data to recognize user identities…; ¶0007; An construction and analysis of identity recognition method based on touch screen user keypress behavior pattern refers to that data analysis is performed by using historical keypress information…; ¶0022; …the model training module is responsible for performing analysis to key-in patterns of all users and establishing models; and the user identity authentication module is responsible for performing model calculation to new to-be-detected data to recognize user identities.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Birnbaum with the known technique of wherein the processor determines the user identity based on an amount of force applied in order to provide improved security. (Jiang, Abstract)
Regarding claim 19, Jiang discloses wherein the processor determines the user identity based on a direction of force applied to the keycap.  (Jiang, Abstract;  … a model training module and a user identity authentication module; the user data acquisition module is responsible for acquiring time sequence information, pressure and contact area information; the data preprocessing module is responsible for acquiring data, … the model training module is responsible for analysing input patterns and establishing models; and the user identity authentication module is for performing model calculation to new to-be-detected data to recognize user identities…; ¶0007; An construction and analysis of identity recognition method based on touch screen user keypress behavior pattern refers to that data analysis is performed by using historical keypress information…; ¶0022; …the model training module is responsible for performing analysis to key-in patterns of all users and establishing models; and the user identity authentication module is responsible for performing model calculation to new to-be-detected data to recognize user identities.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Birnbaum with the known technique of wherein the processor determines the user identity based on an amount of force applied in order to provide improved security. (Jiang, Abstract)
Regarding claim 20, Jiang discloses wherein the processor determines the user identity based on a velocity of force provided to the keycap. (Jiang, Abstract;  … a model training module and a user identity authentication module; the user data acquisition module is responsible for acquiring time sequence information, pressure and contact area information; the data preprocessing module is responsible for acquiring data, … the model training module is responsible for analysing input patterns and establishing models; and the user identity authentication module is for performing model calculation to new to-be-detected data to recognize user identities…; ¶0007; An construction and analysis of identity recognition method based on touch screen user keypress behavior pattern refers to that data analysis is performed by using historical keypress information…; ¶0022; …the model training module is responsible for performing analysis to key-in patterns of all users and establishing models; and the user identity authentication module is responsible for performing model calculation to new to-be-detected data to recognize user identities.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Birnbaum with the known technique of wherein the processor determines the user identity based on an amount of force applied in order to provide improved security. (Jiang, Abstract)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 8-9 and 13-14 of U.S. Patent No. 11,094,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are obvious combinations of the limitations of the ‘483 patent. And while the ‘483 patent claims a keyboard, which is suggestive of a plurality of keys, the ‘483 patent does not specifically claim “adjust a second feedback force applied by the second actuator to the second key mechanism based on the user objective”.  However, would have been obvious for a person of ordinary skill in the art to implement the ‘483 patent to “adjust a second feedback force applied by the second actuator to the second key mechanism based on the user objective,” as claimed since it has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, MPEP § 2144.04 VI B;
Claim Number of the Instant Application
Claim Numbers of USP 11,094,483 B2
1

1)  A computer interface system, comprising: a processor; a keyboard in electronic communication with the processor,

 
the keyboard comprising: a first key mechanism comprising a first keycap and a first actuator; 

and a second key mechanism comprising a second keycap and a second actuator;

 
and a memory device in electronic communication with the processor, the memory device storing instructions, wherein, upon receipt of the instructions from the memory device, 



the processor is configured to: detect a signal from the first key mechanism; determine a user objective from the signal; 



adjust a first feedback force applied by the first actuator to the first key mechanism based on the user objective; 




adjust a second feedback force applied by the second actuator to the second key mechanism based on the user objective.
8

8.) A computer interface system, comprising: a processor; a keyboard in electronic communication with the processor… 

the keyboard including: an actuator; and a keycap linked to the actuator; 

… a keyboard in electronic communication with the processor…

and a memory device in electronic communication with the processor, the memory device storing instructions, wherein, upon receipt of the instructions from the memory device, 

the processor is configured to… receive a user input; and provide a second signal to the actuator in response to receiving the user input, 


the second signal causing the actuator to apply a second feedback force to the keycap, the second feedback force being different from the first feedback force; 

(the second signal causing the actuator to apply a second feedback force to the keycap, the second feedback force being different from the first feedback force; )



4
8
6
8 in view of 6
7
8 in view of 6
9
8 in view of 2
9
8 in view of 2
10
14
11
14 in view of 13
12
14
13
14
14
14
15
14 in view of 9
16
14
17
14
18
14
19
14
20
14




Claims 2-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,094,483 B2 in view of Ciesla. The ‘483 patent does not claim “determining an anticipated input…adjusted to guide a user to the anticipated input.” Ciesla, however, discloses the limitation. (Ciesla, Fig. 1 and  Abstract; A subsequent key input is predicted (S140) when a user provides an input through the keyboard. The volume of fluid is manipulated to deform the set of particular regions into types of formations corresponding to predicted and unpredicted key inputs (S150).) Consequently, it would have been obvious for a person of ordinary skill in the art, to implement the ‘483 patent with the known technique of “determining an an3ticipated input…adjusted to guide a user to the anticipated input,” as taught by Ciesla in order to assist the user inputting their desired input. (Ciesla, ¶0005)
2
14
3
14, (Ciesla, ¶0014, ¶¶0025-0026)
5
14



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687